Title: From George Washington to Thomas Wharton, Jr., 6 April 1778
From: Washington, George
To: Wharton, Thomas Jr.



Sir,
Head Quarters Valley Forge 6th April 1778

Mrs Jones, Mrs Pleasants and two other Ladies connected with the Quakers confined at Winchester in Virginia waited upon me this day

for permission to pass to York Town to endeavour to obtain the release of their Friends. As they were admitted by the Officer at the advanced picket to come within the Camp, I thought it safer to suffer them to proceed, than to oblige them to return immediately to the City. You will judge of the propriety of permitting them to proceed further than Lancaster, but from appearances, I imagine their request may be safety granted. As they seem much distressed, humanity pleads strongly in their behalf. I have the Honor to be Sir Yr most obt Servt

Go: Washington

